Title: Joseph Dougherty to Thomas Jefferson, 25 November 1816
From: Dougherty, Joseph
To: Jefferson, Thomas


          
            Sir
            Washington City Nov. 25th 1816
          
          While in Washington you received excellent cider from virginia—from Whom—or, from what part of the State I do not now recollect.
          as I am in the habit of bottling, and Selling the best of liquors—it would be an advantage to me to have such as you formerly had while President of the U.S.
          
          You will sir (in addition to numberless other favours) much oblige me by giving me the names, and residence of those who furnished you with good cider.
          I hope the family are all well—It will give me infinite pleasure to know that they are.
          I wish to know if Mrs Randolph recd two pieces of music which I sent by Mrs Madison last Spring.
          
            Your Hble. Servt
            Jos Dougherty
          
        